The opinion of the court was delivered by
Redfield, J.
By the written contract between Priest and Hall, Priest agreed to sell and convey to Hall the land in question, when Hall should pay the purchase money, as stipulated in Hall’s note to Priest. The contract expressly provides that the standing timber should remain the property of Priest until the stipulated price should be paid,. Hall never paid for the land. Hall cut and sold some of the standing timber, and negotiated a sale of some part to Johnson and Parmenter ; but Priest gave notice to the said purchasers that he was the owner of said lumber. In this condition of things, Johnson and Parmenter bought Priest’s right and interest in the land, and lumber cut therefrom by Hall, on the 17th of December, 1879, but their deed of the land was not recorded until the 17th of January, 1880 ; on the latter day, and before the deed was recorded, the lumber was attached as the property of Hall. *
I. The standing timber was part of the realty, and was the property of Priest, and when severed from the freehold and become a chattel it remained the property of Priest. It was once made a question whether the reservation in a lease of the annual crops until the accruing rents had been paid, while the lessee remained in possession, as the ostensible owner, could avail, as against an attachment by the creditor of the lessee. But our courts, at an early day, sanctioned such contracts, as in the interest of poor tenants, and would not allow the crops to be snatched the moment the sickle had severed the corn, or the potatoe had *68become loosened from its bed, and the owner of the soil left unrequited. And it has been uniformly held by this court, that such contracts, if bona fide, should be upheld and made available, according to the true intent of the parties. Paris v. Vail, 18 Vt. 277 ; Smith v. Atkins, 18 Vt. 461; Briggs v. Oaks, 26 Vt. 138; Edson v. Colburn, 28 Vt. 631; Bellows v. Wells, 36 Vt. 599; Cooper v. Cole, 38 Vt. 191.
But this case seems unmixed with any doubtful ingredient. Priest was the owner of the land, and, by legal sequence, the owner of the lumber, when severed from the realty, and like every owner, whatever form the property as a chattel might assume, he could follow it and assert his title and dominion over it.
II. The statute in regard to liens and conditional sales of chattels has no application to this case. It is enough to say that as a chattel Hall never owned it; the title was in Priest absolutely. Johnson and Parmenter, on the 17th of December, 1879,
■ by purchase from Priest, became the owners of this lumber long before the attachment. And it is not material, in this case, that their deed of the land should have been ever recorded, for they purchased the property as a chattel and became invested, as we have seen, with the full legal title.
Judgment affirmed.